On behalf of President
Ahmad Tejan Kabbah, the Government and people of
Sierra Leone, and on my own personal behalf, I would
like to congratulate Mr. Gurirab most heartily on his
election as President of the General Assembly at its
fifty-fourth session. This is the last session before the end
of this century and today we have only 92 days until the
beginning of a new millennium.
We welcome Mr. Gurirab’s unanimous election to
preside over this body. With his long experience, both in
the public service of his country and in the international
arena, I have no doubt that he will be able to steer the
deliberations of the fifty-fourth session to a successful
conclusion. I want to assure him of my delegation’s full
support and cooperation during his tenure of office.
The affairs that confront us as a country continue to
cause problems all over the globe. We are faced with
situations that we cannot completely handle. Permit me to
convey the thanks and appreciation of my Government to
the Secretary-General, Mr. Kofi Annan, and to his staff
for their dedicated service to the United Nations in the
never-ending quest to attain international peace and
security. Mr. Annan has spared no efforts in drawing the
attention of the international community, as well as that
of the Security Council, to the tragic situation in Sierra
Leone, stressing the urgent need for resources to sustain
the Lomé Peace Agreement, recently signed between the
Government of Sierra Leone and the Revolutionary
United Front (RUF), and the need to send an appreciable
contingent of peacekeepers and United Nations military
observers to my country.
The rebel war has gone on for a long time. Its
intensification culminated in the invasion of the capital,
Freetown, by the RUF/Armed Forces Revolutionary
Council junta on 6 January 1999. I have no doubt that
many members must have watched, heard or read of the
ensuing mayhem, even though those ghastly events were
overlooked because of the focus of the international
media and, indeed, of the international community on
37


Kosovo. There was a time when we felt that the
international community had abandoned us to our fate.
Our people have gone through a very difficult and
devastating period, covering more than eight years. We are
now ready to put that nightmare behind us, to move
forward and to do so quickly. The most important element
in this is the disarmament, demobilization and reintegration
programme, under the supervision of United Nations
peacekeepers and observers and the Economic Community
of West African States (ECOWAS) Monitoring Group
(ECOMOG).
My Government therefore welcomes the eighth report
of the Secretary-General on Sierra Leone to the Security
Council. Among other things, the report recommends the
deployment of sufficient numbers of peacekeepers and
observers, as well as support staff. The Secretary-General
stresses the urgent need for the mobilization of adequate
resources into a special trust fund for this purpose. My
delegation welcomes with gratitude the contributions of the
Governments of the United Kingdom and Canada and the
World Bank to the trust fund, and the recent
recommendation of the Secretary- General to the Security
Council to deploy up to 6,000 peacekeepers and observers.
The need for an early decision on this cannot be
overemphasized.
A special conference is to take place shortly in
Washington, D.C., for pledges to the fund and for other
post-conflict programmes, including humanitarian
assistance, the welfare of refugees and the welfare of
children associated with the war. I would like to thank all
our friends in the donor community who will be
participating in that meeting and to plead with them to
donate generously.
Since the signing of the Lomé Agreement, the peace
has been generally holding. There have been a few severe
hiccups, but because of the determination of all to move
forward, we have been able to contain the situation. The
war went on for a long time; the rebels were used to
obtaining everything they needed by the use of force. Since
the Agreement, they have simply been waiting for the
disarmament, demobilization and reintegration programme
to commence. The delay in implementing this could be a
factor in the restlessness observed in some elements from
time to time. It is a dangerous void.
The programme itself is under the chairmanship of our
President, and because of the importance that our people
attach to it, the civilian population has established a fund
that is receiving modest donations from an already
traumatized and war-weary people. Unfortunately, the
anxiety and enthusiasm of our people have yet to be
matched by those of the international community.
The speed and the extent of interventions in Bosnia
and in Kosovo, and more recently in East Timor, clearly
demonstrate the capacity of the international community
to stop human suffering when it is willing to do so. Our
people have been baffled at the delay in implementing the
Sierra Leone programme.
Although the heinous atrocities committed in Sierra
Leone by the RUF and its collaborators barely received
attention from the international community, various
human rights groups denounced the United Nations for
signing the Lomé Peace Agreement with a reservation on
amnesty provision. May I at this stage appeal to the
international community not to do anything that would
adversely affect the implementation of the Peace
Agreement.
For the average Sierra Leonean, the Peace
Agreement was a bitter pill to swallow, but an essential
pill to end the atrocities in the country. However, in order
to ensure accountability, a truth and reconciliation
commission was provided for in the agreement. It may
need to be backed by an international inquiry body, such
as has been proposed by the United Nations High
Commissioner for Human Rights.
Once again I would like to put on record my
country’s indebtedness and gratitude to the member States
of the Economic Community of West African States
(ECOWAS), and four countries in particular — Nigeria,
Guinea, Ghana and Mali — which contributed troops to
the ECOWAS Monitoring Group (ECOMOG).
As a new millennium dawns, the problems facing
my country — and indeed many developing countries —
are multiple; not least is the problem of finding a
consistent set of policies and institutions that will enable
us to have sustainable economic growth. Coupled with
this is the fact that newly elected democratic
Governments like ours are facing the paradox of how to
sustain democracy in an environment where hard
economic decisions are needed. In an increasingly
shrinking world, the problems of developing countries,
including those of Sierra Leone, ought to be seen as
global problems.
38


The impact of these problems is felt by all in the form
of environmental devastation, global warming, economic
migrations and conflict, both local and regional. These
problems affect the developed world in the form of
increased immigration, greater welfare bills, slower
economic growth and increased defence budgets, due to
greater instability in the third world and the increased need
for conflict resolution and prevention.
In these circumstances, the continuing decline in the
levels of development assistance has not helped the African
situation. Globalization cannot be effected as a “one-way
street” where all the vehicles travel North, leaving only
exhaust fumes in the South. A level playing field is
required, and this cannot be achieved with Africa’s heavy
debt burden. Sierra Leone welcomes the 1999 Cologne
Debt Initiative, which enhances the Heavily Indebted Poor
Countries Debt Initiative framework for debt relief. We
agree that further efforts are needed for greater focus on the
priority objective of poverty reduction. At the same time,
my delegation hopes that agreement will soon be reached
to shorten the period during which countries can qualify to
be part of the HIPC Debt Initiative framework.
With the cold war over, mankind had looked forward
to a period of peace and universal development. But, as the
British Foreign Secretary Robin Cook observed at the
recent Security Council meeting on trafficking in small
arms, small arms have caused more death and destruction
in recent times than weapons of mass destruction. Indeed,
my delegation agrees with the general view that the illegal
arms trade is as dangerous as drugs, both serving as
instruments of destruction of civilian lives and of socio-
economic structures.
The proliferation of trade in light weapons, financed
by cash from the sale of precious minerals, such as
diamonds and gold, is at the core of Africa’s conflicts and
their prolongation. My delegation therefore welcomes the
recent decision of the Security Council on this nefarious
trade. We call on the international community to support
the Security Council decision so as to effectively prevent
the availability and flow of arms to conflict areas. The
decision should not be left to the merchants of death, whose
only interest is money, by whatever means.
The United Nations, despite its occasional
imperfectability, remains an essential institution for moving
international relations towards cooperative security. Its
operational and procedural capabilities need to be
strengthened for the next century. My Government fully
supports the Declaration of Algiers, adopted by the
Assembly of Heads of State and Government of the
Organization of African Unity, meeting in Algeria from
12-14 July 1999. The Declaration called, inter alia, for
the democratization of international relations, the
democratization of the United Nations and the Security
Council and the recognition of Africa’s legitimate position
in this Organization.
My Government also reinforces its belief in the
Harare Declaration, calling for the unconditional
allocation of two permanent Security Council seats to
Africa.












